DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections under 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 15 recite a “fuselage having a low-deck configuration”. It is unclear what constitutes a low-deck – how low, relative to what, etc. The term "low-deck" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funck (US 20110168832 A1) in view Perdue (US 3315919 A).
For claim 1, Funck discloses a cargo aircraft (Figs. 1A-1C) comprising:
a fuselage including a nose (airfoil fuselage 2 with forward section defining a nose), the fuselage having a low-deck configuration (cargo channels 12 have a floor surface which is in the lower portion of the fuselage);
a cargo floor (of cargo channels 12);
4 and 6) attached to an upper portion of the fuselage (top of fuselage), resulting in a high-wing configuration for the cargo aircraft (Fig. 1B);
a pair of main landing gears (30, further aft pair) comprising a pair of main posts (Fig. 1A) disposed across the fuselage, each main post having a main wheel (Fig. 1A) 
and a pair of nose landing gears (32, forward pair) comprising a pair of nose posts disposed across the fuselage (“distributed around the larger stabilizing landing gears”), 
	but fails to disclose that the main landing gear are configured to pivot forward toward the nose to retract the main wheel, wherein a retracted position of each main wheel is outside the fuselage and outside a structure of the wings
	and each nose post having a nose wheel and configured to pivot inboard to retract the nose wheel, wherein pivot points of the main landing gears are disposed inboard of pivot points of the nose landing gears.
However, Perdue discloses an aircraft (Figs. 2-4) comprising:
a fuselage including a nose (Fig. 4, structure shown to right of landing gear);
a pair of main landing gears (Figs. 3-4) comprising a pair of main posts (36c) disposed across the fuselage, each main post having a main wheel (35c) and configured to pivot forward toward the nose to retract the main wheel (Fig. 3, wheel moves from 351a to 352a during retraction; it is not clear which direction is forward, however the wheel moves to the right and then to the left during retraction which would include the forward direction whichever way it is), wherein a retracted position of each main wheel is outside the fuselage and outside a structure of the wings (Fig. 4, outside fuselage and inside fairing).
Perdue also teaches a pair of main landing gears (Figs. 1-2) comprising a pair of posts (15c) disposed across the fuselage, each post having a wheel (14c) and configured to pivot inboard to retract the wheel (Fig. 2, retracted position shown in dashed lines).
Figs. 3-4) of Perdue as main landing gear and landing gear (Figs. 1-2) of Perdue as nose landing gear. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (non-retractable landing gear) for another (retractable landing gear) to obtain predictable results (supporting an aircraft on the ground) and for decreased drag in flight.
Funck as modified by Perdue teaches that pivot points (Perdue, Figs. 3-4) of the main landing gears are disposed inboard of pivot points (Perdue, Figs. 1-2) of the nose landing gears as the configuration of Funck comprises “18 sets of 2x2 normal landing wheels distributed around the larger stabilizing landing gears” (Para 0040, with an example shown in Fig. 1C), with a set of main landing gear positioned inboard of a set of nose landing gear.
For claim 2, Funck as modified discloses the aircraft of claim 1 wherein the cargo floor extends longitudinally along the fuselage (Fig. 4, shown below),

    PNG
    media_image1.png
    280
    340
    media_image1.png
    Greyscale

wherein each main landing gear is configured to pivot the main post forward toward the nose to retract the main wheel to the retracted position where the main wheel is outboard from the cargo floor Fig. 4, retracted wheel is outboard and partially above the cargo floor).
For claim 4, Funck as modified by Perdue discloses the aircraft of claim 1 wherein: the nose posts (Perdue, Fig. 2, 15c) of the nose landing gear are pivotally attached to the aircraft via the pivot points (Fig. 1, 16c) of the nose landing gears disposed outboard from the cargo floor (Fig. 2); and the main posts (Fig. 4, 36c) of the main landing gear are pivotally attached to the aircraft via the pivot points (between post 36c and links 31c) of the main landing gears disposed underneath the cargo floor directly under a load path of the aircraft (as positioned by Funck, Fig.1C, main landing gear 30).
For claim 5, Perdue as modified discloses the aircraft of claim 1 wherein:
the main posts of the main landing gears (Perdue Figs. 3-4, post 36c) are disposed inboard of wheels of the main landing gears while the main landing gears are retracted (retracted in dashed lines).
For claim 6, Perdue as modified discloses the aircraft of claim 1 wherein:
the cargo floor extends longitudinally along the fuselage (Fig. 2, shown below),

    PNG
    media_image2.png
    399
    458
    media_image2.png
    Greyscale

wherein each nose landing gear is configured to pivot the nose post to a retracted position to move the nose wheel toward a center of the fuselage underneath the cargo floor (Fig. 2, retracted wheel in dashed lines underneath the cargo floor).
For claim 7, Perdue as modified discloses the aircraft of claim 6 further comprising:
a pair of nose fairings mounted to the fuselage (Fig. 2, fairing shown in broken lines surrounding retracted gear),
wherein each of the pivot points is disposed outside of the fuselage and inside one of the pair of nose fairings (Fig. 2, pivot points inside fairing and outside fuselage).
For claim 10, Funck discloses cargo aircraft (Figs. 1A-1C) comprising:
a fuselage including a nose (airfoil fuselage 2 with forward section defining a nose), the fuselage having a low-deck configuration (cargo channels 12 have a floor surface which is in the lower portion of the fuselage);
floor of cargo channels 12),
a pair of nose landing gears (32, forward pair) comprising a pair of nose posts disposed across the fuselage (“distributed around the larger stabilizing landing gears”),
main landing gears (30, further aft pair), 
but fails to disclose each nose post having a nose wheel and configured to pivot inboard to retract the nose wheel toward a center line extending longitudinally along a belly of the fuselage, wherein retraction of the pair of nose landing gears is symmetric about the center line; and
main landing gears, wherein pivot points of the main landing gears are disposed inboard of pivot points of the nose landing gears, wherein the pair of nose posts are pivotally attached to the aircraft via the pivot points of the nose landing gears, and the pivot points of the nose landing gears are disposed outboard from the cargo floor.
However, Perdue discloses an aircraft (Figs. 2-4) comprising:
a pair of nose landing gears (Figs. 1-2) comprising a pair of nose posts (15c) disposed across the fuselage, each nose post having a nose wheel (14c) and configured to pivot inboard to retract the nose wheel toward a center line extending longitudinally along a belly of the fuselage (Fig. 2, retracted position shown in dashed lines), wherein retraction of the pair of nose landing gears is symmetric about the center line (on each side of aircraft), and main landing gears (Figs. 3-4)
wherein the pair of nose posts are pivotally attached to the aircraft via pivot points disposed outboard from the cargo floor (pivot point 2c is outboard from cargo floor), and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Funck by using the landing gear (Figs. 3-4) of Perdue as main landing gear and landing gear (Figs. 1-2) of Perdue as nose landing gear. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (non-retractable landing gear) for another (retractable 
Funck as modified by Perdue teaches that pivot points (Perdue, Figs. 3-4) of the main landing gears are disposed inboard of pivot points (Perdue, Figs. 1-2) of the nose landing gears as the configuration of Funck comprises “18 sets of 2x2 normal landing wheels distributed around the larger stabilizing landing gears” (Para 0040, with an example shown in Fig. 1C), with a set of main landing gear positioned inboard of a set of nose landing gear.
For claim 11, Funck as modified discloses the aircraft of claim 10 wherein:
each nose landing gear is configured to pivot the nose post to a retracted position to move the nose wheel toward the center line and underneath the cargo floor (Fig. 2, retracted wheel in dashed lines underneath the cargo floor).
For claim 13, Funck as modified discloses the aircraft of claim 12 further comprising:
a pair of nose fairings mounted to the fuselage (Fig. 2, fairing shown in broken lines surrounding retracted gear), 
wherein each of the pivot points of the nose landing gears is disposed outside of the fuselage and inside one of the pair of nose fairings (Fig. 2, pivot points inside fairing and outside fuselage).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funck and Perdue, as described above, further in view of Sprenger (US 20080251641 A1).
For claim 3, Funck as modified discloses the aircraft of claim 2 further comprising:
a pair of body fairings mounted to the fuselage (Fig. 4, fairing show in broken lines surrounding retracted gear),
Fig. 4, retracted position in dashed lines shown inside the fairing and outside the fuselage).
Funck fails to teach each main post includes at least two main wheels arranged in tandem longitudinally. The wheels are arranged longitudinally, but each post only has one wheel. However, Sprenger teaches a post with at least two main wheels arranged in tandem longitudinally (Figs. 2.1 and 2.2, gear 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Funck as modified by having the at least two wheels arranged longitudinally on each post as disclosed by Sprenger. One of ordinary skill in the art would have been motivated to make this modification to for increased stability and support on the ground.

Claims 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funck and Perdue, as described above, further in view of Bennet (US 20120217341 A1).
For claim 8, Perdue as modified discloses the aircraft of claim 1 but fails to disclose that each nose landing gear is configured to pivot the nose post inboard and forward toward the nose. The embodiment of Figs. 1-2 pivots inboard while the embodiment of Figs. 3-4 pivots forward. However, Bennet teaches a landing gear that pivots both inboard and forward (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Funck by having the landing gear pivot both inboard and forward as disclosed by Bennet. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known 
For claim 9, Funck as modified discloses the aircraft of claim 1 wherein: each nose landing gear is configured to extend the nose post to an extended position via gravity and aerodynamic drag (as modified by Bennet, the forward pivoting retraction would allow for the nose post to extend via gravity and drag).
For claim 14, Funck as modified discloses the aircraft of claim 10 but fails to disclose that each nose landing gear is configured to pivot the nose post inboard and forward toward the nose. The embodiment of Figs. 1-2 pivots inboard while the embodiment of Figs. 3-4 pivots forward. However, Bennet teaches a landing gear that pivots both inboard and forward (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Funck as modified by having the landing gear pivot both inboard and forward as disclosed by Bennet. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (inboard pivoting landing gear) for another (inboard and forward pivoting landing gear) to obtain predictable results (pivoting landing gear for aircraft ground support).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funck and Perdue, as described above, further in view of Spence (US 3653615 A).
For claim 12, Funck as modified discloses the aircraft of claim 11 but fails to disclose that:
the nose includes a hinge configured to pivot from a nose frame of the fuselage for loading cargo onto the cargo floor through the nose frame, and the pair of nose posts are pivotally attached to the fuselage via the pivot points of the nose landing gears disposed aft of the nose frame.
2) includes a hinge (6) configured to pivot from a nose frame of the fuselage (at opening 3) for loading cargo onto the cargo floor through the nose frame, and the pair of nose posts are pivotally attached to the fuselage via pivot points disposed aft of the nose frame (gear 18 is located aft of nose frame).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Funck by having at the front of the aircraft a pivotable nose frame for loading cargo as disclosed by Spence. One of ordinary skill in the art would have been motivated to make this modification since it would have been combining prior art elements (landing gear of an aircraft with a nose feature of an aircraft) according to known methods (it is known to combing various features on an aircraft and these features do not interfere with one another) to yield predictable results (supporting an aircraft with landing gear and providing a nose through which to load cargo).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funck in view of Perdue.
For claim 15, Funck discloses a cargo aircraft (Figs. 1A-1C) comprising:
a fuselage including a nose (airfoil fuselage 2 with forward section defining a nose), the fuselage having a low-deck configuration (cargo channels 12 have a floor surface which is in the lower portion of the fuselage);
a cargo floor extending longitudinally along the fuselage (of cargo channels 12);
wings (4 and 6) attached to an upper portion of the fuselage (top of fuselage), resulting in a high-wing configuration for the cargo aircraft (Fig. 1B);
a pair of main landing gears (30, further aft pair) comprising a pair of main posts (Fig. 1A) disposed across the fuselage, each main post having a main wheel (Fig. 1A) 
32, forward pair), 
	but fails to disclose that the main landing gear are configured to pivot forward toward the nose to retract the main wheel to a retracted position where the main wheel is outboard from the cargo floor, wherein a retracted position of each main wheel is outside the fuselage and outside a structure of the wings and wherein pivot points of the main landing gears are disposed inboard of pivot points of the nose landing gears. 
However, Perdue discloses an aircraft (Figs. 2-4) comprising:
a fuselage including a nose (Fig. 4, structure shown to right of landing gear);
a pair of main landing gears (Figs. 3-4) comprising a pair of main posts (36c) disposed across the fuselage, each main post having a main wheel (35c) and configured to pivot forward toward the nose to retract the main wheel (Fig. 3, wheel moves from 351a to 352a during retraction; it is not clear which direction is forward, however the wheel moves to the right and then to the left during retraction which would include the forward direction whichever way it is) to a retracted position where the main wheel is outboard from the cargo floor (Fig. 4), wherein a retracted position of each main wheel is outside the fuselage and outside a structure of the wings (Fig. 4, outside fuselage and inside fairing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Funck by using the landing gear (Figs. 3-4) of Perdue as main landing gear and landing gear (Figs. 1-2) of Perdue as nose landing gear. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (non-retractable landing gear) for another (retractable landing gear) to obtain predictable results (supporting an aircraft on the ground) and for decreased drag in flight.
Funck as modified by Perdue teaches that pivot points (Perdue, Figs. 3-4) of the main landing gears are disposed inboard of pivot points (Perdue, Figs. 1-2) of the nose landing gears as the Para 0040, with an example shown in Fig. 1C), with a set of main landing gear positioned inboard of a set of nose landing gear.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funck in view of Perdue, from above, further in view of Sprenger.
For claim 16, Funck as modified discloses the aircraft of claim 15 further comprising:
a pair of body fairings mounted to the fuselage (Fig. 4, fairing show in broken lines surrounding retracted gear),
wherein each main post includes at least two main wheels arranged in tandem longitudinally (Fig. 3, wheels 35a, b, and c), and
wherein the at least two main wheels in the retracted position are disposed outside of the fuselage and inside one of the pair of body fairings (Fig. 4, dashed line represent position of retracted wheels outside the fuselage and inside fairing).
Funck fails to teach each main post includes at least two main wheels arranged in tandem longitudinally. The wheels are arranged longitudinally, but each post only has one wheel. However, Sprenger teaches a post with at least two main wheels arranged in tandem longitudinally (Figs. 2.1 and 2.2, gear 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Funck as modified by having at least two wheels arranged longitudinally on each post as disclosed by Sprenger. One of ordinary skill in the art would have been motivated to make this modification to for increased stability and support on the ground.
For claim 17, Funck as modified discloses the aircraft of claim 15 wherein: the pair of nose posts are pivotally attached to the aircraft via pivot attachments disposed outboard from the cargo floor (Fig. 3, pivots between 15 and 16 as shown in Fig. 1, which is outboard in the extended position).
For claim 18, Funck as modified discloses the aircraft of claim 15 but fails to disclose that the pivot points of the main landing gears are disposed underneath the cargo floor. However, Sprenger teaches that the pair of main posts are pivotally attached to the aircraft via pivot attachments disposed underneath the cargo floor (Fig. 3, multiple pivot points under upper cargo floor 27).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Funck as modified by having multiple attachment points, some of which are positioned under the cargo floor as disclosed by Sprenger. One of ordinary skill in the art would have been motivated to make this modification to increase structural stability of the gear and provide redundant pivot points.
For claim 19, Perdue as modified discloses the aircraft of claim 15 wherein: each main landing gear is configured to pivot the main post forward and outboard from the cargo floor (Fig. 3 shows forward retraction and Fig. 4 shows position outboard from cargo floor).
For claim 20, Perdue as modified discloses the aircraft of claim 15 wherein: each main landing gear is configured to extend the main post to an extended position via gravity and aerodynamic drag (Fig. 3, gravity would pull the wheel down until it is out of the fairing at which point aerodynamic drag would move the gear into an extended position).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642